FILED
Juwzszmz

Clerk, U.S. District & Bankruptcy
Courts for the Distr|ct of Columbia

UNITED STATES DISTRICT COURT
FOR THE DISTRICT ()F COLUMBIA

BEVERLY J 0 JONES, )
Plaintiff, §
v. § Civil Action No.  
SOCIAL SECURITY ADMINISTRATION,§
Defendant. §
MEMORANDUM OPINION

This matter is before the Court on consideration of the plaintiffs application to proceed
in forma pauperis and her pro se complaint. The application will be granted, and the complaint
will be dismissed.

The plaintiff currently receives Social Security and Supplemental Security beneflts, and
she disputes the payment she is due each month. See Compl. 1111 5-8, l0. Because the
"Commissioner’s decision of . . . the amount of SS and SSl benefits was erroneous," she
demands "a Formal Conference type appeal." Id. 1 10 (emphasis in original). lt appears that the
plaintiff opted instead to have an Inforrnal Conference, see z`a'., Ex. IV, which occurred on March
29, 2012, see z'd., Ex. V. In this action, the plaintiff "requests that the court reverse the decision
of the Social Security Administration and order the Commissioner . . . to show evidence that
[she] qualifies to receive the monthly payments that it drafts to her . . . account[] monthly."
Compl. at 5.

"[F]inal SSA decisions eligible for judicial review follow four steps of an administrative
review process: (l) an initial determination; (2) a reconsideration determination; (3) a hearing

before an ALJ; and (4) review by the Appeals Council." Beam`e v. Astrue, _ F. Supp. 2d _,

17

2012 WL 628346, at *4 (D.D.C. Feb. 28, 2012) (citation omitted). In other words, only "after
any final decision by the Commissioner of Social Security made after a hearing to which he is a
party" may a plaintiff seek judicial review in a federal district court. 42 U.S.C. § 405(g). lt
appears that plaintiff has not yet completed this four-step process, and, therefore, this lawsuit is

premature. Accordingly, the Court will dismiss this action. An Order is issued separately.

United States/Distrilct Judge

DATE;